Citation Nr: 1128454	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO. 08-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for arterial hypertension, claimed as high blood pressure.

2. Entitlement to service connection for an acquired psychiatric disorder, including a depressive disorder, an adjustment disorder, and an anxiety disorder; claimed as a nervous condition.

3. Entitlement to service connection for a right shoulder disorder, including bursitis, distal supraspinatus tendinitis, and acromioclavicular joint hypertrophic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 1978 until December 1984, and subsequent reserve service, with an additional period of active duty service from November 2004 until January 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has recharacterized the issue of service connection for a depressive disorder to the broader issue of entitlement of service connection for a psychiatric disorder, as is reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As will be explained below, VA undertook medical examinations concerning all of the claims on appeal.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As such, under the circumstances of this appeal and for the reasons discussed below, the Board has no discretion and must remand the claims.

In his March 2006 statement, the Veteran claimed to have a nervous disorder due to service. In his February 2008 VA Form 9, he also claimed that his depression was due to his service-connected thoracolumbar spine disability. The Veteran also contends that he has right shoulder bursitis that either began in service, was aggravated by service, or developed due to his service-connected thoracolumbar disability, as indicated in his May 2011 Appellant's Brief and February 2008 VA Form 9. He further contends that his currently diagnosed arterial hypertension developed due to service.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, such as hypertension, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In regard to the Veteran's claim of entitlement to service connection for hypertension, the Veteran's service treatment records do not indicate that he was diagnosed with hypertension in service. The March 2007 VA examination noted that the Veteran was not diagnosed with high blood pressure until February 2006, after his discharge from service, and provided a current diagnosis of hypertension. However, the record indicates that the Veteran was not diagnosed with hypertension until after his discharge from service. Furthermore, in order for the Veteran's hypertension to be granted presumptive service connection, it would have to have manifested to a compensable degree within one year of separation from service, which under Diagnostic Code 7101, would require a diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation of an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. §§ 3.307, 3.309, 4.104. The VA and service treatment records do not indicate that the Veteran's hypertension has manifested to such a compensable degree. As such, service connection cannot be granted on a presumptive basis.

However, service connection may be granted if the evidence establishes that coincident with his service, he incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. The March 2007 VA examination did not provide an etiology opinion as the hypertension. 

In regard to the claim of entitlement to a right shoulder disorder, the Board notes that the Veteran has current diagnoses of right shoulder bursitis with impingement syndrome, and distal supraspinatus tendinitis and acromioclavicular joint hypertrophic degenerative changes, per a March 2007 VA examination.  In denying the Veteran's claim, the RO stated in its rating actions that there were Reserve records from 2001 that the Veteran had right shoulder trouble at that time, and that there was no evidence that that pre-existing disorder was aggravated by active duty service.  While the April 2007 VA examination noted the Veteran's history of right shoulder pain since 2001, the Board finds no evidence in the claims file of medical records from the Veteran's Reserve service, or otherwise, documenting a 2001 injury.  Indeed, the service treatment records (STRs) associated with the claims file from the Veteran's prior reserve service do not indicate any complaints of, or treatment for, a right shoulder disorder.  The Veteran's medical examination upon entrance into his last period of active duty service has not been located, and neither has his separation examination.  The history of having some shoulder pain in 2001 is insufficient to rebut the presumption of sound condition.  As such, for the purposes of this claim, the Board finds that the presumption of soundness has thus attached to the Veteran when he entered that period of active duty service.  38 U.S.C.A. §§  1111, 1132, 1153; 38 C.F.R. § 3.306; VAOPGCPREC 3- 2003; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The STRs reflect that during his last period of active duty service, an August 24, 2005 Statement of Medical Examination and Duty Status reported that the Veteran hurt his right shoulder while performing pushups.  An August 24, 2005 VA medical certificate noted that the Veteran was in the active military, that while he was doing pushups he felt right shoulder pain, and that such pain had not happened before.  The examiner diagnosed him with right shoulder bursitis.  In a December 2005 medical report, the Veteran reported that his overall health had worsened since his last physical examination due to his plantar fasciitis and lower back pain, but did not mention his right shoulder.

After discharge from service, an April 2007 VA examination noted that the Veteran reported right shoulder pain, which began prior to the Veteran's last period of active duty service.  The examiner diagnosed the Veteran with right shoulder bursitis with impingement syndrome, and distal supraspinatus tendinitis and acromioclavicular joint hypertrophic degenerative changes, but did not provide a medical opinion as to the etiology of his right shoulder disorder.  In view of the fact that the Veteran was diagnosed with right shoulder bursitis in service in 2005 as well as after service in 2007, the Board finds that there may be a connection between the two, particularly in light of the Veteran's competent and credible claims that he's had right shoulder pain since service.  It's also unclear to the Board whether the impingement syndrome, and distal supraspinatus tendinitis and acromioclavicular joint hypertrophic degenerative changes, may be related to the in-service bursitis or otherwise.

Concerning the claim of entitlement to service connection for a psychiatric disorder, the service treatment records are silent as to a psychiatric disorder; however, within two months of his discharge from service he was prescribed a medication for depression, in a March 2, 2006 VA medical record.  A separate March 2, 2006 VA psychiatry admission evaluation note also indicated a diagnosis of an adjustment disorder with mixed anxiety and depressive mood, rule out major depressive disorder.  At that time, the Veteran reported that he had felt anxious since returning from the Persian Gulf two months previously, and had increased sadness, anhedonia, and sleep problems.  

The March 2007 VA mental examination diagnosed him with a depressive disorder and VA medical records provided a diagnosis of an anxiety disorder. The Veteran reported having continued and moderate symptoms of depression since his deactivation.  The VA examiner did not provide a medical opinion as to the etiology of the Veteran's depressive disorder or any other psychiatric disorder.  In view of the evidence of the existence of a psychiatric disorder shortly after discharge from service, the Board finds that medical opinion addressing whether any current psychiatric disorder is related to such service is necessary to fully and fairly adjudicate the Veteran's claim.

The Board also notes that the last VA medical records associated with the claims file were from August 2008 and that the record indicates that the Veteran receives continuing treatment from VA. The VA medical records from prior to his most recent period of active duty have also not been associated with the claims file. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from prior to November 2004 and from August 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his arterial hypertension. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any arterial hypertension found to be present had its onset in, was aggravated by, or is otherwise related to service. 

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

3.  After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any psychiatric disorder found to be present had its onset in, was aggravated by, or is otherwise related to service. The examiner shall also opine as to whether the Veteran has a psychiatric disorder due to his service-connected thoracolumbar spine disability. 

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records, as well as the psychiatric records shortly after discharge from service indicating the presence of a psychiatric disorder. The rationale for all opinions expressed shall be provided in a legible report.

4. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any right shoulder disorder found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any right shoulder disorder found to be present had its onset in, was aggravated by, or is otherwise related to service. 

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

5. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


